 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   MAHAMED ALI JAMA,

10                                Plaintiff,            CASE NO. C18-01112-RSL

11          v.
                                                        ORDER DENYING MOTION FOR
12   CHASE ERIN, et al.,                                APPOINTMENT OF COUNSEL

13                                Defendants.

14
            Plaintiff Mahamed Ali Jama, proceeding pro se and in forma pauperis (IFP) in this civil
15
     matter, submitted a motion for appointment of counsel. (Dkt. 8.) The motion was referred to the
16
     undersigned for a determination. (Dkt. 9.) Having now considered the motion, the Court finds
17
     and ORDERS as follows:
18
            (1)    Pursuant to 28 U.S.C. § 1915(e)(1), “[t]he Court may request an attorney to
19
     represent any person unable to afford counsel.” However, there is no right to appointment of
20
     counsel in a civil case. See United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir.
21
     1986). Moreover, the Court may appoint counsel only in exceptional circumstances. Wilborn v.
22
     Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). “A finding of exceptional circumstances
23
     requires an evaluation of both the likelihood of success on the merits and the ability of the

     ORDER RE: COUNSEL
     PAGE - 1
 1   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved.”

 2   Id. These factors must be viewed together before reaching a decision on a request for counsel

 3   under § 1915(e)(1). Id.

 4          Plaintiff provides almost no information in support of his motion for the appointment of

 5   counsel.     Having considered the motion, as well as plaintiff’s complaint, the Court finds

 6   insufficient information to allow for a determination that exceptional circumstances warrant the

 7   appointment of counsel. As it stands, plaintiff does not demonstrate a likelihood of success on

 8   the merits. Nor is it entirely clear plaintiff is unable to articulate his claims pro se. Accordingly,

 9   plaintiff’s motion for appointment of counsel (Dkt. 8) is herein DENIED without prejudice to

10   renewal of the motion at a later date.

11          (2)      The Clerk shall send a copy of this Order to plaintiff and to the Honorable Robert

12   S. Lasnik.

13          DATED this 23rd day of October, 2018.

14

15                                                         A
                                                           Mary Alice Theiler
16                                                         United States Magistrate Judge

17

18

19

20

21

22

23


     ORDER RE: COUNSEL
     PAGE - 2
